DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1, 4-5, and 7-26 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 02/22/2022, pages 1-3).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2013/0244761 A1 to Agarwal et al.  Agarwal generally discloses  a method including determining a first wagering game content and a second wagering game content, wherein the first wagering game content is related to a first wagering game, and wherein the second wagering game content is related to a second wagering game.  The method can also include determining, based on priority rules, a first display priority for the first wagering game content, and a second display priority for the second wagering game content.  The method can also include presenting, based on the first display priority, the first wagering game content.  The method can also include presenting, based on the second display priority, the second wagering game content after the presenting of the first wagering game content, and detecting player inputs.  
However, Agarwal in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715